                      Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 1 of 29


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of Texas
                                          (State)                                                                                ☐ Check if this is an
Case number (if known):                                     Chapter       11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                  04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                             Oasis Petroleum Inc.


                                               N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                 XX-XXXXXXX


4. Debtor’s address                    Principal place of business                                  Mailing address, if different from principal place
                                                                                                    of business
                                       1001 Fannin Street
                                       Number             Street                                    Number         Street

                                       Suite 1500
                                                                                                    P.O. Box
                                       Houston, TX 77002
                                       City                             State      Zip Code         City                         State     Zip Code

                                                                                                    Location of principal assets, if different from
                                                                                                    principal place of business
                                       Harris County
                                       County
                                                                                                    Number         Street




                                                                                                    City                         State     Zip Code




5. Debtor’s website (URL)              www.oasispetroleum.com

6.   Type of debtor                    ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                       ☐ Partnership (excluding LLP)

                                       ☐ Other. Specify:




      Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                     Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 2 of 29
Debtor            Oasis Petroleum Inc.                                           Case number (if known)
           Name



                                         A. Check One:
7.   Describe debtor’s business
                                         ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                         ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                         ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                         ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                         ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                         ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                         ☒ None of the above

                                         B. Check all that apply:
                                         ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                         ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                         ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                         2111
8. Under which chapter of the            Check One:
   Bankruptcy Code is the
   debtor filing?                        ☐ Chapter 7

                                         ☐ Chapter 9

      A debtor who is a “small           ☒ Chapter 11. Check all that apply:
      business debtor” must
                                                           ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      check the first sub-box. A                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
      debtor as defined in §                                 are less than $2,725,625. If this sub-box is selected, attach the most recent balance
      1182(1) who elects to                                  sheet, statement of operations, cash-flow statement, and federal income tax return or
      proceed under subchapter                               if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      V of chapter 11 (whether                               1116(1)(B).
      or not the debtor is a
                                                           ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      “small business debtor”)
                                                             liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
      must check the second                                  and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
      sub-box.                                               selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                             statement, and federal income tax return or if any of these documents do not exist,
                                                             follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                           ☒ A plan is being filed with this petition.

                                                           ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).
                                                           ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                             Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                           ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                         ☐ Chapter 12

9. Were prior bankruptcy cases        ☒ No
   filed by or against the debtor     ☐ Yes.    District                          When                          Case number
   within the last 8 years?                                                                 MM/DD/YYYY
     If more than 2 cases, attach a             District                          When                          Case number
     separate list.                                                                         MM/DD/YYYY




     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 3 of 29
    Debtor           Oasis Petroleum Inc.                                                 Case number (if known)
              Name



    10. Are any bankruptcy cases            ☐ No         Debtor
        pending or being filed by a         ☒ Yes.                    See Rider 1                                       Relationship     Affiliate
        business partner or an
        affiliate of the debtor?                         District     Southern District of Texas
       List all cases. If more than 1,                                                                                  When             09/30/2020
       attach a separate list.                                                                                                           MM / DD / YYYY
                                                        Case number, if known _______________________

    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           ☐    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No1
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal
        property that needs                          Why does the property need immediate attention? (Check all that apply.)
        immediate attention?
                                                     ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?

                                                     ☐     It needs to be physically secured or protected from the weather.

                                                     ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                            (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other
                                                            options).
                                                     ☐     Other


                                                     Where is the property?
                                                                                           Number         Street



                                                                                           City                                State       Zip Code



                                                     Is the property insured?
                                                     ☐ No

                                                     ☐ Yes.         Insurance agency

                                                                    Contact name
                                                                    Phone




                           Statistical and administrative information

    13. Debtor's estimation of           Check one:
        available funds
                                         ☒ Funds will be available for distribution to unsecured creditors.
                                         ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of              ☐      1-49                         ☐      1,000-5,000                     ☒    25,001-50,000
        creditors2                       ☐      50-99                        ☐      5,001-10,000                    ☐    50,001-100,000

1      The Debtors engage in the exploration, development, and production of oil and natural gas. Certain debtors possess or operate certain real properties
       where monitoring of contamination is presently underway. Although the Debtors are not aware of any definition of “imminent or identifiable hazard”
       as used in this form, the Debtors do not believe they own or possess any real or personal property that poses or is alleged to pose a threat of imminent
       and identifiable harm to the public health or safety.

2      The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
                    Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 4 of 29
Debtor           Oasis Petroleum Inc.                                                Case number (if known)
          Name


                                    ☐       100-199                    ☐     10,001-25,000                       ☐        More than 100,000
                                    ☐       200-999



15. Estimated assets                ☐       $0-$50,000                 ☐     $1,000,001-$10 million                  ☐    $500,000,001-$1 billion
                                    ☐       $50,001-$100,000           ☐     $10,000,001-$50 million                 ☒    $1,000,000,001-$10 billion
                                    ☐       $100,001-$500,000          ☐     $50,000,001-$100 million                ☐    $10,000,000,001-$50 billion
                                    ☐       $500,001-$1 million        ☐     $100,000,001-$500 million               ☐    More than $50 billion



16. Estimated liabilities           ☐       $0-$50,000                  ☐    $1,000,001-$10 million                  ☐    $500,000,001-$1 billion
                                    ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                 ☒    $1,000,000,001-$10 billion
                                    ☐       $100,001-$500,000           ☐    $50,000,001-$100 million                ☐    $10,000,000,001-$50 billion
                                    ☐       $500,001-$1 million         ☐    $100,000,001-$500 million               ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of        petition.
    debtor
                                        I have been authorized to file this petition on behalf of the debtor.
                                        I have examined the information in this petition and have a reasonable belief that the information is true and
                                        correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                        Executed on         09/30/2020
                                                             MM/ DD / YYYY


                                             /s/ Nickolas Lorentzatos                                          Nickolas Lorentzatos
                                             Signature of authorized representative of debtor               Printed name

                                             Title    Executive Vice-President




18. Signature of attorney                    /s/ Matthew D. Cavenaugh                                        Date         09/30/2020
                                             Signature of attorney for debtor                                            MM/DD/YYYY



                                             Matthew D. Cavenaugh

                                             Jackson Walker L.L.P.
                                             Firm name
                                             1401 McKinney Street, Suite 1900
                                             Number                 Street
                                             Houston                                                                 Texas              77010
                                             City                                                                    State                ZIP Code
                                             (713) 752-4200                                                          mcavenaugh@jw.com
                                             Contact phone                                                              Email address
                                             24062656                                           Texas
                                             Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
                    Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 5 of 29




    Fill in this information to identify the case:
                                                                          ,
    United States Bankruptcy Court for the:
                              Southern District of Texas
                                          (State)                                                    ☐ Check if this is an
    Case number (if known):                                Chapter   11                                  amended filing


                                                        Rider 1
                         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the United States
Code. The Debtors have moved for joint administration of these cases under the case number assigned to the
chapter 11 case of Oasis Petroleum Inc.

      Oasis Petroleum Inc.
      Oasis Midstream Services LLC
      Oasis Petroleum LLC
      Oasis Petroleum Marketing LLC
      Oasis Petroleum North America LLC
      Oasis Petroleum Permian LLC
      Oasis Well Services LLC
      OMP GP LLC
      OMS Holdings LLC
             Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 6 of 29



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS


                                                         )
    In re:                                               )      Chapter 11
                                                         )
    OASIS PETROLEUM INC.,                                )      Case No. 20-________ (___)
                                                         )
                            Debtor.                      )
                                                         )

                                   LIST OF EQUITY SECURITY HOLDERS1

             Debtor                Equity Holders2             Address of Equity Holder          Percentage of
                                                                                                  Equity Held
    Oasis Petroleum Inc.       BlackRock                     400 Howard Street
                               Institutional Trust           San Francisco, CA 94105                 8.5%
                               Company, N.A.
    Oasis Petroleum Inc.       The Vanguard                  100 Vanguard Blvd
                                                                                                     8.0%
                               Group, Inc.                   Malvern, PA 19355
    Oasis Petroleum Inc.       EnCap Investments             1100 Louisiana Street Suite
                                                                                                     6.4%
                               L.P.                          4900 Houston, TX 77002




1      This list serves as the disclosure required to be made by the debtor pursuant to Rule 1007 of the
       Federal Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such
       equity as of the date of commencement of the chapter 11 case.

2      This list includes equity holders that hold at least 5% or more of Oasis Petroleum Inc.
           Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 7 of 29



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 OASIS PETROLEUM INC.                                 )    Case No. 20-________ (___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

     N/A                                                                          N/A
                          Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 8 of 29


Fill in this information to identify the case:
Debtor name: Oasis Petroleum, Inc.
                                                                                                Check if this is an amended filing
United States Bankruptcy Court for the: Southern District of Texas

Case number (If known):__________



Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors the 100 Who Have
Unsecured Claims and Are Not Insiders
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.
Name of creditor and complete mailing address, Name, telephone number, and email address of Nature of the claim      Indicate if claim   Amount of unsecured claim
including zip code                             creditor contact                             (for example, trade      is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                            debts, bank loans,       unliquidated, or    amount. If claim is partially secured, fill in total claim amount
                                                                                            professional services,   disputed            and deduction for value of collateral or setoff to calculate
                                                                                            and government                               unsecured claim.
                                                                                            contracts)                                   Total claim, if         Deduction for value Unsecured claim
                                                                                                                                         partially secured       of collateral or
                                                                                                                                                                 setoff
 1 US Bank N. A.                                     Alejandro Hoyos                         6.875% Bond due         Contingent,                            $0                    $0        $866,178,605
   8 Greenway Plz. Ste 1100                          (p): 346-262-3741                       March 2022              Unliquidated,
   Houston, TX 77046                                 (e): alejandro.hoyos@usbank.com                                 Disputed


 2 US Bank N. A.                                     Alejandro Hoyos                         6.25% Bond due May Contingent,                                 $0                    $0        $405,548,831
   8 Greenway Plz. Ste 1100                          (p): 346-262-3741                       2026               Unliquidated,
   Houston, TX 77046                                 (e): alejandro.hoyos@usbank.com                            Disputed


 3 US Bank N. A.                                     Alejandro Hoyos                         6.875% Bond due         Contingent,                            $0                    $0        $312,253,098
   8 Greenway Plz. Ste 1100                          (p): 346-262-3741                       January 2023            Unliquidated,
   Houston, TX 77046                                 (e): alejandro.hoyos@usbank.com                                 Disputed


 4 US Bank N. A.                                     Alejandro Hoyos                         2.625% Convertible Contingent,                                 $0                    $0        $248,392,730
   8 Greenway Plz. Ste 1100                          (p): 346-262-3741                       Bond due September Unliquidated,
   Houston, TX 77046                                 (e): alejandro.hoyos@usbank.com         2023               Disputed


 5 US Bank N. A.                                     Alejandro Hoyos                         6.5% Bond due           Contingent,                            $0                    $0          $44,797,605
   8 Greenway Plz. Ste 1100                          (p): 346-262-3741                       November 2021           Unliquidated,
   Houston, TX 77046                                 (e): alejandro.hoyos@usbank.com                                 Disputed


 6 Schlumberger Technology Corp.                     Imanol Hernandez                        Trade Debts             Contingent,                            $0                    $0           $1,039,833
   121 Industrial Blvd                               (p): 281-285-6876                                               Unliquidated,
   Sugar Land, TX 77478                              (e): IHernandez11@slb.com                                       Disputed


 7 Riverbend Oil & Gas VIII, LLC                     Randy Newcomer                          Trade Debts             Contingent,                            $0                    $0             $999,671
   500 Dallas Street, Suite 1250                     (p): 281-779-8670                                               Unliquidated,
   Houston, TX 77002                                 (e): rnewcomer@rboil.com                                        Disputed


 8 BV Energy Investments II, LLC                     Thomas Egleston                         Trade Debts             Contingent,                            $0                    $0             $753,885
   440 Louisiana St., Suite 900                      (p): 713-252-2211                                               Unliquidated,
   Houston, TX 77002                                 (e): te@glendalecap.com                                         Disputed


 9 Lufkin Industries                                 Brandon Furr                            Trade Debts             Contingent,                            $0                    $0             $625,396
   11375 W. Sam Houston Pkwy, Suite 800              (f): 281-495-6333                                               Unliquidated,
   Houston, TX 77031                                 (p): 281-495-1100                                               Disputed


10 MI Swaco                                          Joseph Bacho                            Trade Debts             Contingent,                            $0                    $0             $437,849
   5950 North Course Dr.                             (f): 821-988-1859                                               Unliquidated,
   Houston, TX 77072                                 (p): 281-998-1815                                               Disputed


11 Creedence Energy Services LLC                     Kevin Black                             Trade Debts             Contingent,                            $0                    $0             $355,486
   5930 16th Ave W                                   (p): 701-740-7481                                               Unliquidated,
   Williston, ND 58801                               (e): kevin.black@creedence-energy.com                           Disputed


12 Mckenzie Energy Partners, LLC                     Erin White                              Trade Debts             Contingent,                            $0                    $0             $282,037
   500 2nd Ave SW                                    (p): 701-213-1059                                               Unliquidated,
   Watford City, ND 58854                            (e): erin@mckenzieenergypartners.com                            Disputed


13 CTAP LLC                                          Terry Herbst                            Trade Debts             Contingent,                            $0                    $0             $260,187
   2585 Trailridge Dr E                              (p): 970-467-2758                                               Unliquidated,
   Lafayette, CO 80226                               (e): Therbst@ctapllc.com                                        Disputed


14 L & K Electric, LLC                               Reid Mann                               Trade Debts             Contingent,                            $0                    $0             $248,552
   1155 Dairy Ashford, Suite 450                     (p): 701-774-1094                                               Unliquidated,
   Houston, TX 77079                                 (e): reid.mann@lk-electric.com                                  Disputed


15 XTO Energy Inc                                    Vinicius Koehler Pierri                 Trade Debts             Contingent,                            $0                    $0             $241,496
   22777 Springwoods Village Pkwy.                   (p): 832-625-9191 Ext. 4547                                     Unliquidated,
   Spring , TX 77389                                 (e): vinicius.k.pierri@exxonmobil.com                           Disputed




Top 30 Unsecured Creditors                                                                                                                                                                      Page 1 of 2
                         Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 9 of 29


Name of creditor and complete mailing address, Name, telephone number, and email address of Nature of the claim      Indicate if claim   Amount of unsecured claim
including zip code                             creditor contact                             (for example, trade      is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                            debts, bank loans,       unliquidated, or    amount. If claim is partially secured, fill in total claim amount
                                                                                            professional services,   disputed            and deduction for value of collateral or setoff to calculate
                                                                                            and government                               unsecured claim.
                                                                                            contracts)                                   Total claim, if         Deduction for value Unsecured claim
                                                                                                                                         partially secured       of collateral or
                                                                                                                                                                 setoff
16 Black Hawk Energy Services Inc              Thom White                                    Trade Debts             Contingent,                            $0                    $0             $233,589
   118 84th St W                               (p): 307-272-1954                                                     Unliquidated,
   Willston, ND 58801                          (e): thom.white@steelteams.com                                        Disputed


17 DNOW L.P.                                   Kelsey King                                   Trade Debts             Contingent,                            $0                    $0             $221,641
   7402 North Eldridge Parkway, Texas          (p): 281-823-4019                                                     Unliquidated,
   Houston, TX 77041                           (e): Kelsey.King@dnow.com                                             Disputed


18 West Dakota Water LLC                       Jeffrey White                                 Trade Debts             Contingent,                            $0                    $0             $206,801
   5015 Sunrise Dr                             (p): (701) 580-1512                                                   Unliquidated,
   Williston, ND 58801                         (e): jwhite@jmacresources.com                                         Disputed


19 Liberty Lift Solutions LLC                  Robert Hardie                                 Trade Debts             Contingent,                            $0                    $0             $204,896
   16420 Park Ten Place, Ste 300               (p): 713-575-2171                                                     Unliquidated,
   Houston, TX 77084                           (e): robert.hardie@libertylift.com                                    Disputed


20 Patriot Pump LLC                            Russell Stevens                               Trade Debts             Contingent,                            $0                    $0             $189,075
   5817 Baldwin Ln                             (p): 918-706-9550                                                     Unliquidated,
   Williston, ND 58801                         (e): rstevens@usrodco.com                                             Disputed


21 KLX Energy Services LLC                     Douglas Barnette                              Trade Debts             Contingent,                            $0                    $0             $180,455
   3040 Post Oak Blvd                          (p): 713-594-8464                                                     Unliquidated,
   Houston, TX 77056                           (e): douglas.barnette@klxenergy.com                                   Disputed


22 Continental Resources Inc                   Rory Sabino                                   Trade Debts             Contingent,                            $0                    $0             $180,440
   20 N. Broadway                              (p): 405-234-9620                                                     Unliquidated,
   Oklahoma City, OK 73102                     (e): Rory.Sabino@CLR.com                                              Disputed


23 Point Energy Partners Water, LLC            John Sabia                                    Trade Debts             Contingent,                            $0                    $0             $147,806
   300 Throckmorton St., Suite 620             (p): 817-701-6289                                                     Unliquidated,
   Fort Worth, TX 76102                        (p): Office: 682-302-3451                                             Disputed


24 Weatherford US LP                           Krystal Comeaux                               Trade Debts             Contingent,                            $0                    $0             $140,410
   2000 Saint James Pl                         (p): 337-552-1811                                                     Unliquidated,
   Houston, TX 77056                           (e): krystal.comeaux@weatherford.com                                  Disputed


25 Edgen Murray Corporation                    Roland Baylous II                             Trade Debts             Contingent,                            $0                    $0             $135,835
   10370 Richmond Ave, Suite 900               (p): 281-268-7200                                                     Unliquidated,
   Houston, TX 77042                           (e): roland.baylous@edgenmurray.com                                   Disputed


26 Northern States Fishing Co Inc              Billy Carlson                                 Trade Debts             Contingent,                            $0                    $0             $127,419
   1004 4Th St Sw                              (p): 701-842-3350                                                     Unliquidated,
   Watford City, ND 58854                      (e): bcarlson@northernstatesfishing.com                               Disputed


27 Felix Water, LLC                            Justin Pratt                                  Trade Debts             Contingent,                            $0                    $0             $118,836
   1530 16Th St.                               (f): office: 720-974-2093                                             Unliquidated,
   Suite 500                                   (p): 720-974-2093                                                     Disputed
   Denver, CO 80202                            (e): justinp@felix-energy.com

28 Stateline Services, Inc                     Kenny Brown                                   Trade Debts             Contingent,                            $0                    $0             $116,856
   501 48th St. W                              (p): 701-572-1832                                                     Unliquidated,
   Williston, ND 58801                         (e): k.brown@statelineenergyservices.com                              Disputed


29 Astro Chem Lab Inc                          Christina Jungels                             Trade Debts             Contingent,                            $0                    $0             $115,762
   4102 Second Ave. W.                         (p): 701-572-7355                                                     Unliquidated,
   Williston, ND 58801                         (e): christinaj@astrochemlab.com                                      Disputed


30 Bedrock Petroleum Consultants, LLC          Paul Comaniuk                                 Trade Debts             Contingent,                            $0                    $0             $115,636
   800 Gessner Road, Suite 800                 (p): 403-899-0278                                                     Unliquidated,
   Houston, TX 77024                           (e): paul.comaniuk@nesgt.com                                          Disputed




Top 30 Unsecured Creditors                                                                                                                                                                      Page 2 of 2
                Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 10 of 29



    Fill in this information to identify the case and this filing:

   Debtor Name          Oasis Petroleum Inc.

   United States Bankruptcy Court for the:                Southern District of Texas
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                     List of Equity Security Holders, Corporate Ownership
            Statement, and Certification of Creditor Matrix
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Nickolas Lorentzatos
                                       09/30/2020
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Nickolas Lorentzatos
                                                                                 Printed name
                                                                                 Executive Vice-President
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 11 of 29




 OMNIBUS RESOLUTIONS OF THE MEMBERS OF THE BOARD OF DIRECTORS,
     SOLE MEMBERS, AND MANAGING MEMBERS, AS APPLICABLE OF

                              OASIS PETROLEUM INC.
                              OASIS PETROLEUM LLC
                         OASIS MIDSTREAM SERVICES LLC
                        OASIS PETROLEUM MARKETING LLC
                      OASIS PETROLEUM NORTH AMERICA LLC
                         OASIS PETROLEUM PERMIAN LLC
                             OASIS WELL SERVICES LLC
                                    OMP GP LLC
                                OMS HOLDINGS LLC

                                      September 29, 2020

      WHEREAS, a telephonic meeting (the “Meeting”) of the Board of Directors (the “Board”)
of Oasis Petroleum Inc. (the “Company”) on behalf of the Company was concluded on
September 29, 2020;

        WHEREAS, the Board along with the undersigned, being all of the sole and/or managing
members, or members of the board of directors, as applicable (each, an “Authorizing Body”) of
each of the direct and indirect subsidiaries of the Company set forth on Schedule 1 (the
“Subsidiaries”) attached hereto, along with the Company (the Company and the Subsidiaries are
referred to herein collectively as the “Filing Entities”), hereby take the following actions and
consent to, authorize, approve and adopt the following resolutions pursuant to the certificate of
incorporation, bylaws, limited liability company agreements, or similar organizational documents
(in each case, as amended or amended and restated and in effect as of the date hereof) of each
Filing Entity and the applicable laws of the jurisdiction in which each of the Filing Entities are
organized;

        WHEREAS, as set forth above, a requisite number of the members of the Board,
constituting a quorum, participated throughout the Meeting. After it was confirmed that the
Meeting was duly convened (and each member of the Board waived any notice requirements in
connection therewith), those participating could hear each other and a quorum of the Board was in
attendance, the Meeting was called to order;

        WHEREAS, the Board and each other Authorizing Body has considered presentations by
the Filing Entities’ management (“Management”) and financial and legal advisors (collectively,
the “Advisors”) regarding the liabilities and liquidity of each Filing Entity, the strategic
alternatives available to it, and the effect of the foregoing on each Filing Entity’s business;

        WHEREAS, following discussion, upon a motion duly made and seconded, the members
of the Board at the Meeting (acting on behalf of the Company, in its own capacity) unanimously
adopted and approved the recitals and resolutions contained herein (the “Resolutions”) pursuant
to the organizational documents of the Company and the laws of the state of Delaware;
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 12 of 29




       WHEREAS, each other Authorizing Body hereby adopts and approves these Resolutions
pursuant to their limited liability company agreements and the laws of jurisdiction in which the
Subsidiaries are organized; and

        WHEREAS, the Board and each other Authorizing Body has consulted with Management
and the Advisors and has fully considered each of the strategic alternatives available to each Filing
Entity.

        NOW, THEREFORE, BE IT:

                                          Chapter 11 Filing

         RESOLVED, that in the judgment of the Board and each other Authorizing Body, it is
desirable and in the best interests of the Filing Entities, their creditors, and other parties in interest,
that each Filing Entity shall be, and hereby is, authorized to file or cause to be filed a voluntary
petition for relief commencing a case (the “Chapter 11 Cases”) under the provisions of chapter 11
of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) or
other court of competent jurisdiction; and

         RESOLVED, that the Chairman of the Board of Directors, the Chief Executive Officer, the
President, Chief Financial Officer, Chief Operating Officer, and the General Counsel and
Corporate Secretary of any Filing Entity (collectively, the “Authorized Officers”), acting alone or
with one or more other Authorized Officers be, and each of them hereby is, authorized,
empowered, and directed to execute and file on behalf of the Filing Entities all petitions, schedules,
lists, and other motions, papers, or documents (including the filing of financing statements), and
to take any and all action that they deem necessary, appropriate, or desirable to obtain such relief,
including, without limitation, any action necessary, appropriate, or desirable to maintain the
ordinary course operation of the Filing Entities’ businesses; and

         RESOLVED, that pursuant to Del. Code § 18-304, (a) the Company, as sole member of
Oasis Petroleum LLC (“OPLLC”), hereby consents to the Company remaining the sole member
of OPLLC after the filing of the Chapter 11 Cases, and (b) OPLLC, as sole member of OMS
Holdings LLC (“OMSH”), hereby consents to OPLLC remaining the sole member of OMSH after
the filing of the Chapter 11 Cases.

          Cash Collateral, Debtor in Possession Financing and Adequate Protection

       RESOLVED, that the Filing Entities will obtain benefits from (a) the use of collateral,
including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
(the “Cash Collateral”), which is security for certain prepetition secured lenders (collectively, the
“Secured Lenders”) party to that certain Third Amended and Restated Credit Agreement, by and
among Oasis Petroleum North America LLC, as borrower, the Company, as parent guarantor, the
lenders party thereto from time to time (the “RBL Lenders”), and Wells Fargo Bank, N.A., as the
administrative agent and JPMorgan Chase Bank, N.A., as syndication agent (as amended,
supplemented, or modified from time to time in accordance with the terms therein, the “Credit
Agreement”), which provides for the Company’s reserve-based lending facility (the “RBL


                                                    2
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 13 of 29




Facility”) and (b) the incurrence of debtor-in-possession financing obligations (the “DIP
Financing”); and

       RESOLVED, that in order to use and obtain the benefits of (a) the DIP Financing and (b)
the Cash Collateral, and in accordance with section 363 of the Bankruptcy Code, the Filing Entities
will provide certain liens, claims, and adequate protection to the Secured Lenders (the “DIP
Obligations”), as documented in a proposed interim order (the “Interim DIP Order”) and to be
submitted for approval to the Bankruptcy Court; and

        RESOLVED, that the form, terms, and provisions of the Interim DIP Order to which the
Filing Entities are or will be subject, and the actions and transactions contemplated thereby be, and
hereby are authorized, adopted, and approved, and each of the Authorized Officers of any Filing
Entity be, and hereby is, authorized and empowered, in the name of and on behalf of such Filing
Entity, to take such actions and negotiate or cause to be prepared and negotiated and to execute,
deliver, perform, and cause the performance of, the Interim DIP Order, and such other agreements,
certificates, instruments, receipts, petitions, motions, or other papers or documents to which the
Filing Entities will be parties, including, but not limited to, any security and pledge agreement or
guaranty agreement (collectively with the Interim DIP Order, the “DIP Documents”), incur and
pay or cause to be paid all fees and expenses and engage such persons, in each case, in the form
or substantially in the form thereof submitted to the Board or any other Authorizing Body, with
such changes, additions, and modifications thereto as the officers of each Filing Entity executing
the same shall approve, such approval to be conclusively evidenced by such officers’ execution
and delivery thereof; and

        RESOLVED, that the Filing Entities, as debtors and debtors in possession under the
Bankruptcy Code be, and hereby are, authorized to incur the DIP Obligations and certain
obligations related to the DIP Financing and to undertake any and all related transactions on
substantially the same terms as contemplated under the DIP Documents (collectively, the “DIP
Transactions”), including granting liens on its assets to secure such obligations; and

        RESOLVED, that the Authorized Officers of each of the Filing Entities be and the hereby
are, authorized, directed and empowered, and each of them acting alone hereby is authorized,
directed, and empowered in the name of and on behalf of such Filing Entity, as debtors and debtors
in possession, to take such actions as in their discretion is determined to be necessary, desirable or
appropriate and execute the DIP Transactions, including delivery of (a) the DIP Documents, (b)
such other instruments, certificates, notices, assignments and documents as may be reasonably
requested by the agents under the DIP Documents (the “Agents”), and (c) such forms of deposit,
account control agreements, officer’s certificates and compliance certificates as may be required
by the DIP Documents; and

        RESOLVED, that each of the Authorized Officers of each of the Filing Entities be, and
they hereby are, authorized, directed and empowered in the name of and on behalf of such Filing
Entity to file or to authorize the Agents to file any Uniform Commercial Code (the “UCC”)
financing statements, any other equivalent filings, any intellectual property filings and recordation
and any necessary assignments for security or other documents in the name of such Filing Entity
that the Agents deem necessary or appropriate to perfect any lien or security interest granted under
the Interim DIP Order, including any such UCC financing statement containing a generic

                                                  3
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 14 of 29




description of collateral, such as “all assets,” “all property now or hereafter acquired,” and other
similar descriptions of like import, and to execute and deliver, and to record or authorize the
recording of, such mortgages and deeds of trust in respect of real property of such Filing Entity
and such other filings in respect of intellectual and other property of such Filing Entity, in each
case, as the Agents may reasonably request to perfect the security interest of the Agents under the
Interim DIP Order or any of the other DIP Documents; and

        RESOLVED, that each of the Authorized Officers of each Filing Entity be, and they hereby
are, authorized, directed and empowered in the name of and on behalf of such Filing Entity to take
all such further actions, including, without limitation, to pay or approve the payment of all fees
and expenses payable in connection with the DIP Transactions and all fees and expenses incurred
by or on behalf of such Filing Entity in connection with the foregoing resolutions, in accordance
with the terms of the DIP Documents, which shall, in their sole judgement be necessary, desirable,
proper or advisable to perform any of such Filing Entity’s obligations under or in connection with
the Interim DIP Order or any of the other DIP Documents and the transactions contemplated
therein and to carry out fully the intent of the foregoing resolutions.

                  Restructuring Support Agreement and the Chapter 11 Plan

       WHEREAS, the Board and each other Authorizing Body has considered presentations by
Management and the Advisors regarding a restructuring support agreement in form and substance
substantially as provided to the Board for review (the “Restructuring Support Agreement”);

       WHEREAS, the Filing Entities have negotiated the Restructuring Support Agreement in
good faith and at arm’s-length with the Consenting Stakeholders (as defined in the Restructuring
Support Agreement);

       WHEREAS, the Restructuring Support Agreement provides that it can be terminated if
continued performance thereunder would be inconsistent with the exercise of the Board or any
other Authorizing Body’s fiduciary duties or applicable law; and

       WHEREAS, the Board and each other Authorizing Body has reviewed and considered
presentations by Management and the Advisors regarding the advantages and disadvantages of
each Filing Entity soliciting acceptances of the chapter 11 plan of reorganization (as may be
amended, modified or supplemented from time to time, the “Plan”) contemplated in the
Restructuring Support Agreement and the related disclosures (as may be amended, modified or
supplemented from time to time, the “Disclosure Statement”).

NOW, THEREFORE, BE IT,

        RESOLVED, that the Board and each other Authorizing Body has determined in its
business judgment that it is desirable and in the best interests of the Filing Entities, their creditors,
and other stakeholders to enter into the Restructuring Support Agreement and to commence
solicitation of the Plan, as attached to the Disclosure Statement, pursuant to sections 1125(g) and
1126(b) of the Bankruptcy Code and rule 3018(b) of the Federal Rules of Bankruptcy Procedure,
and that each Filing Entity’s performance of its obligations under the Restructuring Support
Agreement and the solicitation of votes in favor of the Plan be and hereby is, in all respects,
authorized and approved; and
                                                   4
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 15 of 29




        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized to take all
actions (including, without limitation, to negotiate and execute any agreements, documents, or
certificates) necessary to enter into the Restructuring Support Agreement and to consummate the
transactions contemplated thereby in connection with the Chapter 11 Cases and that each Filing
Entity’s performance of its obligations under the Restructuring Support Agreement hereby is, in
all respects, authorized and approved; and

       RESOLVED, that the Board and each other Authorizing Body has determined in its
business judgment that it is desirable and in the best interests of the Filing Entities, their creditors,
and other stakeholders that the Authorized Officers file or cause to be filed the Plan, the Disclosure
Statement, and all other papers or documents (including any amendments) related thereto and to
take any and all actions that they deem necessary or appropriate to pursue confirmation and
consummation of a plan of reorganization materially consistent with the Plan; and

        RESOLVED, that each of the Authorized Officers, acting alone or with one or more other
Authorized Signatories, be, and they hereby are, authorized, empowered and directed, together
with the Advisors, to file all other documents deemed necessary to confirm a plan of reorganization
materially consistent with the Plan, including, but not limited to, any amendments to and
modifications of the Plan and Disclosure Statement; and

        RESOLVED, that each of the Authorized Officers, acting alone or with one or more other
Authorized Signatories, be, and they hereby are, authorized, empowered and directed, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver
and file any and all such instruments as each, in his or her discretion, may deem necessary or
advisable in order to consummate the Plan if confirmed by the Bankruptcy Court.

                     Derivatives Agreements and Derivatives Transactions

        WHEREAS, in the judgment of the Board and each other Authorizing Body, it is desirable
and in the best interests of the Filing Entities, their creditors and other stakeholders that the
Company and the Filing Entities enter into transactions from time to time to hedge or otherwise
manage interest rate, currency exchange rate and/or commodity price exposure in relation to assets
or liabilities of the Company and its Subsidiaries, including, without limitation, rate swap
transactions, basis swaps, forward rate transactions, commodity swaps, commodity options, bond
options, interest rate options, interest rate cap transactions, interest rate floor transactions, interest
rate collar transactions, foreign exchange transactions, currency swap transactions, cross-currency
rate swap transactions, currency options or any other similar transactions (including any option
with respect to any of these transactions), and any combination of these transactions (each, a
“Derivatives Transaction”); and

         WHEREAS, in the judgment of the Board and each other Authorizing Body, it is desirable
and in the best interests of the Filing Entities, their creditors and other stakeholders that the Filing
Entities enter into one or more agreements evidencing their obligations in relation to Derivatives
Transactions, including, without limitation, ISDA Master Agreements and Schedules thereto and
confirmations evidencing the terms of each Derivatives Transaction (each of the foregoing, a
“Derivatives Agreement”), by and between one or more Filing Entities and one or more financial
institutions.

                                                    5
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 16 of 29




        NOW THEREFORE, BE IT RESOLVED, that it is in the best interest of the Filing Entities
that the Filing Entities actively manage their exposure to interest rates, foreign currencies and
commodities by entering into, from time to time, Derivatives Agreements and Derivatives
Transactions thereunder; and

        RESOLVED, that the Authorized Officers, or any one of them, be and they are hereby
authorized, empowered, and directed, either jointly or severally, for and on behalf of the Filing
Entities to (i) enter into Derivatives Transactions on behalf of the Filing Entities on terms
(including tenor and volume, as applicable) permitted by the Credit Agreement, (ii) execute and
deliver on behalf of the Filing Entities, Derivatives Agreements, and any amendments,
restatements, extensions, supplements or other modifications thereto, and any transfers or
terminations thereof, all in such form and upon such terms as such Authorized Officers shall
approve in compliance with the Credit Agreement, such approval to be conclusively evidenced by
the execution and delivery of said agreements by such Authorized Officers, and (iii) take such
other and further actions in connection with the foregoing, in each case as shall in their sole
judgment be necessary, proper or advisable (execution thereof by such Authorized Officers to
constitute conclusive evidence of such judgment).

                                    Retention of Professionals

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage the law firm of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
(together, “Kirkland”), as counsel, to represent and assist the Filing Entities in carrying out their
duties under the Bankruptcy Code and to take any and all actions to advance the Filing Entities’
rights and remedies, including filing any motions, objections, replies, applications, or pleadings
and conducting any potential sale process on behalf of the Filing Entities; and, in connection
therewith, each of the Authorized Officers, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, to pay appropriate retainers, and to cause to
be filed an appropriate application for authority to retain Kirkland in accordance with applicable
law; and

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage the law firm of Jackson Walker LLP (“Jackson Walker”), as co-bankruptcy
counsel, to represent and assist the Filing Entities in carrying out their duties under the Bankruptcy
Code and to take any and all actions to advance the Filing Entities’ rights and remedies, including
filing any motions, objections, replies, applications, or pleadings and conducting any potential sale
process on behalf of the Filing Entities; and, in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, to pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain Jackson Walker in accordance with applicable law; and




                                                  6
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 17 of 29




        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage the firms of Tudor, Pickering, Holt & Co. (“TPH”) and Perella Weinberg
Partners LP (“PWP”), as investment bankers to represent and assist the Filing Entities in carrying
out their duties under the Bankruptcy Code, and to take any and all actions to advance the Filing
Entities’ rights and remedies; and, in connection therewith, each of the Authorized Officers is,
with power of delegation, hereby authorized and directed to execute appropriate retention
agreements, to pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain TPH and PWP in accordance with applicable law; and

         RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage the firm of AlixPartners LLP (“Alix”), as financial advisor, to represent and
assist the Filing Entities in carrying out their duties under the Bankruptcy Code, and to take any
and all actions to advance the Filing Entities’ rights and remedies; and, in connection therewith,
each of the Authorized Officers is, with power of delegation, hereby authorized and directed to
execute appropriate retention agreements, to pay appropriate retainers, and to cause to be filed an
appropriate application for authority to retain Alix in accordance with applicable law; and

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage the firm of Kurtzman Carson Consultants LLC (“KCC”) as notice, claims, and
solicitation agent, and as administrative advisor, to represent and assist the Filing Entities in
carrying out their duties under the Bankruptcy Code, and to take any and all actions to advance the
Filing Entities’ rights and remedies; and, in connection therewith, each of the Authorized Officers,
with power of delegation, is hereby authorized and directed to execute appropriate retention
agreements, to pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain KCC in accordance with applicable law; and

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage the firm of PricewaterhouseCoopers (“PWC”) as external auditor, to represent
and assist the Filing Entities in carrying out their duties under the Bankruptcy Code, and to take
any and all actions to advance the Filing Entities’ rights and remedies; and, in connection
therewith, each of the Authorized Officers, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, to pay appropriate retainers, and to cause to
be filed an appropriate application for authority to retain PWC in accordance with applicable law;
and

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage the firm of Deloitte Touche Tohmatsu Limited (“Deloitte”) as tax advisor, to
represent and assist the Filing Entities in carrying out their duties under the Bankruptcy Code, and
to take any and all actions to advance the Filing Entities’ rights and remedies; and, in connection
therewith, each of the Authorized Officers, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, to pay appropriate retainers, and to cause to
be filed an appropriate application for authority to retain Deloitte in accordance with applicable
law; and

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to engage any other professionals to assist the Filing Entities in carrying out their duties
under the Bankruptcy Code; and, in connection therewith, each of the Authorized Officers, with

                                                 7
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 18 of 29




power of delegation, is hereby authorized and directed to execute appropriate retention
agreements, to pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of any other professionals as necessary, appropriate, or desirable,
including (without limitation) special counsel to the extent determined necessary, appropriate, or
desirable; and

       RESOLVED, that each of the Authorized Officers be, and hereby is, with power of
delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, to engage
and retain legal counsel, accountants, financial advisors, restructuring advisors, and other
professionals and to take and perform any and all further acts and deeds that each of the Authorized
Officers deem necessary, appropriate, or desirable in connection with the Chapter 11 Cases.

                                  Mirada Settlement Agreement

           WHEREAS, the Board and each other Authorizing Body has considered presentations
by Management and the Advisors regarding a a settlement agreement with respect to certain
litigation claims asserted by Mirada Energy, LLC and certain of its affiliates (the “Mirada
Settlement Agreement”);

          WHEREAS, the Board and each other Authorizing Body has reviewed and considered
presentations by Management and the Advisors regarding the advantages and disadvantages of
approving the terms of the Mirada Settlement Agreement;

            WHEREAS, the Company entered into the Mirada Settlement Agreement on September
28, 2020.

NOW, THEREFORE, BE IT,

           RESOLVED, that the Board and each other Authorizing Body has determined in its
business judgment that it is desirable and in the best interests of the Filing Entities, their creditors,
and other stakeholders to enter into the Mirada Settlement Agreement, and that each Filing Entity’s
performance of its obligations under the Mirada Settlement Agreement is, in all respects,
authorized, approved, and ratified; and

           RESOLVED, that each of the Authorized Officers be, and hereby is, authorized to take
all actions (including, without limitation, to negotiate and execute any agreements, documents, or
certificates) necessary to enter into the Mirada Settlement Agreement and to consummate the
transactions contemplated thereby and that each Filing Entity’s performance of its obligations
under the Mirada Settlement Agreement hereby is, in all respects, authorized, approved, and
ratified; and

          RESOLVED, that each of the Authorized Officers, acting alone or with one or more
other Authorized Signatories, be, and they hereby are, authorized, empowered and directed,
together with the Advisors, to file all other documents deemed necessary to secure approval of the
Mirada Settlement Agreement by the Bankruptcy Court; and



                                                   8
        Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 19 of 29




          RESOLVED, that each of the Authorized Officers, acting alone or with one or more
other Authorized Signatories, be, and they hereby are, authorized, empowered and directed, to
take or cause to be taken any and all such other and further action, and to execute, acknowledge,
deliver and file any and all such instruments as each, in his or her discretion, may deem
necessary or advisable in order to consummate the Mirada Settlement Agreement if approved by
the Bankruptcy Court.


                                       General Resolutions

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of each Filing Entity, to take
or cause to be taken any and all such other and further action, and to execute, acknowledge, deliver,
and file any and all such agreements, certificates, instruments, and other documents and to pay all
expenses, including but not limited to filing fees, in each case as in such Authorized Officer’s or
Authorized Officers’ judgment, shall be necessary, appropriate, or desirable in order to fully carry
out the intent and accomplish the purposes of the Resolutions adopted herein; and

       RESOLVED, that the Board and each other Authorizing Body has received sufficient
notice of the actions and transactions relating to the matters contemplated by the foregoing
Resolutions, as may be required by the organizational documents of any Filing Entity, or hereby
waives any right to have received such notice; and

        RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing Resolutions done in the name of and on behalf of the Filing Entities, which acts
would have been approved by the foregoing Resolutions except that such acts were taken before
the adoption of these Resolutions, are hereby in all respects approved, confirmed and ratified as
the true acts and deeds of the Filing Entities with the same force and effect as if each such act,
transaction, agreement, or certificate had been specifically authorized in advance by resolution of
the Board or any other Authorizing Body, as applicable; and

       RESOLVED, that each of the Authorized Officers (and their designees and delegates) be
and hereby is, authorized and empowered to take all actions or to not take any action in the name
of and on behalf of the Filing Entities with respect to the transactions contemplated by these
Resolutions hereunder as such Authorized Officer shall deem necessary, appropriate, or desirable
in such Authorized Officer’s reasonable business judgment as may be necessary, appropriate, or
desirable to effectuate the purposes of the transactions contemplated herein.


                                  *       *      *       *       *




                                                 9
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 20 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 21 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 22 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 23 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 24 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 25 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 26 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 27 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 28 of 29
Case 20-34771 Document 1 Filed in TXSB on 09/30/20 Page 29 of 29



                                Schedule 1

               Filing Subsidiaries of Oasis Petroleum Inc.

              Subsidiary                             Jurisdiction of Formation

          Oasis Petroleum LLC                                Delaware

      Oasis Midstream Services LLC                           Delaware

     Oasis Petroleum Marketing LLC                           Delaware

   Oasis Petroleum North America LLC                         Delaware

      Oasis Petroleum Permian LLC                            Delaware

        Oasis Well Services LLC                              Delaware

             OMP GP LLC                                      Delaware

          OMS Holdings LLC                                   Delaware
